Mayo, J.
Where defendant sold his land to plaintiff in payment of certain debts, but retained possession thereof, the deed *60expressing that he should have the right to redeem within three years, on payment of the debt due with eight per cent, interest, and further stipulating that he was to pay rent each year, which should be credited on the debt due, until the same was fully paid, when the property should- be deeded back to him, such a contract is neither a sale nor a giving in payment; it is an in-nominate hypothecary contract given to secure the pavment of a debt. 5 An. 99; 12 An. 529; 23 An. 665.
2.Such a contract may estop the defendant from pleading the homestead right, but he may show its true nature by parol.